IN THE UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF DELAWARE

 

DONALD D. PARKELL,
Plaimiff,

v. c.A. NO. 15-718_LPS

RONALD FREDERICK, et al., n

Defendant.

 

James S. Green, Sr., Jared T. Green, SEITZ, VAN OGTROP & GREEN, P.A., Wilrnington, DE
Attorneys for Piaintiff

Devera B. Scott, STATE OF DELAWARE DEPARTMENT OF IUSTICE, Dover, DE
Attorney for Defendants

 

MEMORANDUM OPINION

March 31, 2019
Wilrnington, Delaware

 

 

x

STARK, U.S. })istrict Judge:
I. INTRODUCTION

Pending before the Coult is Defendant Sgt. Ronald Fredericl<’s motion (D.l. 46) seeking
to reargue the Court’s l\/larch 19, 2018 Order (D.I. 44) (“Order”) denying summary judgment on
Plaintiff’s excessive force claim and, in particular, the portion addressing Defendant’s
exhaustion defense. According to Defendant, the Court made a clear error of fact by failing to
consider Cpl. Dutton’s affidavit that had attached grievances Plaintiff filed during the relevant
period, none of Whicli concerned the alleged excessive force incident at issue. (D.I. 46 at 4~5)
Defendant also faults Plaintiff for failing to respond to Defendant’s motion for summary
judgment, and for failing to request documents from Defendant after Plaintiff alleged his records
Were lost and/or destroyed following the February 2017 uprising at the J ames T. Vaughn
Correctional Center (“VCC”). (Id. at 5) Plaintiff responds that the Court already considered
Dutton’s affidavit and attachments, and that Defendant is merely rehashing old arguments (D.I.
47 at l)
II. LEGAL STANDARDS

“The purpose of a motion for reconsideration is to ‘correct manifest errors of law or fact
or to present newly discovered evidence.”’ Wood v. GalefSui'do, 2015 WL 479205, at *l (D.
Del. Jan. 26, 2015) (quoting Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.?>d
669, 677 (3d Cir. 1999)). A motion for reargument “rnust rely on one of three grounds: (1) an
intervening change in controlling laW; (2) the availability of new evidence; or (3) the need to
correct a clear error of law or fact or to prevent manifest injustice.” Id. (citing Lazaridis v.
Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)). “Reargument [] may be appropriate Where ‘the

Court has patently misunderstood a party, or has made a decision outside the adversarial issues

 

 

 

presented to the court by the paities, or has made an error not of reasoning but of apprehension.”’
fci (quoting Brambles USA, Inc. v. Blocker, 735 F.Supp. l239, 1241 (D. Del. 1990); D. Del. LR
7.1.5)). While the decision on a motion for reargument is within the discretion of the District
Court, such motions “should only be granted sparingly.” Kavanagh v. Kezper Recaro Seating,
Inc., 2003 WL 2293 928l, at *1 (D. Del. July 24, 2003) (citing Dentsply Im"l., Inc. v. Kerr Mfg.
Co., 42 F. Supp. 2d 385, 419 (D. Del. 1999)).
III. DISCUSSION

Reviewing the parties’ arguments in light of the applicable legal standard, the Court is
not persuaded that reargument is warrantedl

Defendant first argues the Court failed to consider Dutton’s affidavit (D.I. 46 at 4), but
the Court addressed the affidavit in its Mernorandum Opinion and acknowledged that none of the
attached grievances concerned the alleged excessive force incident (D.I. 43 at 4, l4). The Court
noted that, even with the benefit of Dutton’s affidavit, there Were deficiencies in Defendant’s
proffered evidence such that “a reasonable factfinder could find exhaustion” when viewing the
evidence in the light most favorable to Plaintiff. (Id.) Defendant has provided no persuasive

basis for the Court to reconsider this conclusion

 

l Defendant filed a reply brief, which arguably contains new arguments not raised in his opening
brief, which should not be considered See generally Per:-'igo Co. v. Intl. Vita.min Co. , 2019 WL
359991, at *2 (D. Del. Jan. 29, 2019) (“Because this argument was raised for the first time in a
reply brief, this Court may consider it waived.”); see also D. Del. LR 7.1.3(0)(2) (“The party
filing the opening brief shall not reserve material for the reply brief Which should have been
included in a full and fair opening brief.”). In any event, the Court’s Local Rules do not permit a
reply brief to be filed in support of a motion for reargument See D. Del. LR 7.15(a) (“The Court
will determine from the motion an answer whether reargument will be granted.”); see also Johns
Hopkins University v. Alcon Labormories, Inc., 2017 WL 5172395, at *3 (“The Court sees no
basis to deviate from its standard practice to limit briefing on motions for reconsideration only to
an opening and answering brief.”). The Court will not consider Defendant’s reply brief.

 

F or instance, Defendant did not address how the VCC processes grievances deemed
nongrievable. (D.I. 43 at l4; see also io.'. at l4 n.4) Dutton’s affidavit also says nothing about
the VCC’s process for determining whether a grievance is nongrievable. Standing against
Dutton’s affidavit is Plaintiff"s testimony that he filed a grievance in connection with the
incident, and that it Was returned as nongrievable. (D.I. 43 at 14) While Defendant correctly

“

states that, generally, a party’s conclusory, self-serving affidavits are insufficient to withstand a
motion for summary judgment,” Paladino v. Newsome, 885 F.3d 203, 208 (3d Cir. 20l 8)
(internal quotation marks omitted), the Court did not rely solely on Plaintiff’s testimony The
Court also cited Plaintiff’s Aprii 20l7 filing, “wherein [Plaintiff] indicates that his property was
seized and destroyed due to the February 2017 uprising at VCC and that he lost nearly all of his
paperwork, books, notes, exhibits, affidavits, etc. pertaining to this case.” (D.I. 43 at 14) (citing
D.I. 33) Neither Dutton’s affidavit nor any other evidence refutes this allegation (D.I. 43 at 14)

At bottom, the Court perceives no basis to reconsider its prior conclusion that
“constru[ing] the evidence in the light most favorable to Plaintiff . . . Defendants have not met
their burden” of proving that summary judgment is warranted for Defendant’s exhaustion
defense (and, thereby, on Plaintiff`s excessive force claim). (Id.)
IV. CONCLUSION

Defendant’s motion merely “rehash[es] arguments already briefed,” which is not the
purpose of a motion for reargument Kavanagh, 2003 WL 22939281, at *l (quoting

Denrsply, 42 F.Supp.2d at 419). Therefore, the Court will deny the motion. An appropriate

order follows.

 

